Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/18/2022 has been entered. Claims 1-3,6-9 and 12-14 remain pending in the application
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 9, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (JP 07204885) as applied to claims 1 and 2 above, and further in view of Ikeda (JP 2005246479) with citations made to attached machine translations.
Regarding claim 1, Hirata teaches as shielded arc welding wire comprising, in mass% based on a total mass of the gas shielded arc welding wire: C: 0.01% to 0.50% ([0019] C: 0.03 to 0.15%); Si: 0.01% to 1.50% ) [0019] Si: 0.1 to 0.8%); Mn: 0.10% to 2.50% ([0019]Mn: 0.5-2%); Cr: 5% to 15% ([0019] Cr: 10 to 13%); Ni: 0.05% to 1.50% ([0019] Ni: 0.1 to 1.5%); Mo: 0.1% to 2.0% ([0019]Mo: 0. 01 to 0.3%); V: 0.1% to 1.0% ([0019] V: 0.05 to 0.3%); Nb: 0.01% to 0.20% ([0019] Nb: 0.02 to 0.2%); a rare earth metal element (REM) 0.001% to 0.050% ([0020] at least one of the rare earth elements Y, Ce, and La to 0.001 to 0.01%.); S: 0.0010% to 0.0200% ([0019] S: 0.001 to 0.008%,); and O: 0.025% or less ([0019] O: 0.01% or less); wherein 3.0 <= (Nb + 10 x REM)/(S + O) < =200 ([0019-0020] values from the reference satisfy the equation), wherein the mass% of O, S, and REM satisfy the following relationships: 0.1 <= O/S< =4.00 ([0019] O: 0.01% or less and S: 0.001 to 0.008%, satisfies the relationship) and 0.3 <= REM/(S+O)< =6.5 ([0019] REM 0.001 to 0.01%, O: 0.01% or less and S: 0.001 to 0.008%, satisfies the relationship) but is silent on wherein the REM comprises La and Ce, and a mass ratio of the La to the Ce satisfies the following relationship 0.2 <= La/Ce< = 1.1.
However, Ikeda teaches the REM comprises La and Ce, and a mass ratio of the La to the Ce satisfies the following relationship 0.2 <= La/Ce< = 1.1 ([0018] Ce: 40-90 mass% and La: 10-60 mass% satisfies ratio).
Hirata and Ikeda are considered to be analogous to the claimed invention because they are in the same field of welding wires. It would have been obvious to have modified Hirata to incorporate the teachings of Ikeda to have the REM comprise La and Ce, with a mass ratio of the La to the Ce that satisfies the following relationship 0.2 <= La/Ce< = 1.1 in order be able to perform arc welding without any trouble in a narrow groove with a groove angle of 20 degrees or less (Ikeda [0018]).
Regarding claim 2, Hirata and Ikeda teach the gas shielded arc welding wire according to claim 1, and Hirata teaches further comprising, based on a total mass of the gas shielded arc welding wire in terms of mass%: N: 0.01% to 0.10% ([0019] N: 0.002-0.07%); W: 3.0% or less (including 0%) ([0019]  W: 1 to 2.5%); Co: 3.0% or less (including 0%) ([0019] no Co); Ta: 0.5% or less (including 0%) ([0019] no Ta); B: 0.005% or less (including 0%) ([0042] desired lower limit of B is 0.0005% and the more desirable upper limit is 0.006%); and Cu: 2.0% or less (including 0%) ) [0019] Cu: 3% or less); wherein the balance consists of Fe and inevitable impurities ([0019] the balance consisting of Fe and unavoidable impurities).
Regarding claims 3 and 9, Hirata and Ikeda teach the gas shielded arc welding wire and according to claims 1 and 2, Hirata teaches wherein a mass ratio of the Nb content to the REM content satisfies the following relationship: 1.0 <= Nb/REM< =80 ([0019] Nb: 0.02 to 0.2% and REM 0.001 to 0.01% satisfies the relationship). 
Regarding claims 6 and 12, Hirata and Ikeda teach the gas shielded arc welding wire according to claims 1 and 2, but Hirata is silent on a gas shielded arc welding method, comprising welding in a shielding gas atmosphere.
However, Ikeda teaches a gas shielded arc welding method, comprising welding in a shielding gas atmosphere (gas shielded arc welding [0001]).
It would have been obvious to have modified Hirata to incorporate the teachings of Ikeda to perform arc welding a shielding gas atmosphere in order to attain excellent welding workability and arc stability (Ikeda [0001]).
Regarding claims 8 and 14, Hirata and Ikeda teach the gas shielded arc welding method according to claims 6 and 12, but Hirata is silent on wherein the shielding gas comprises 100 vol% CO2, or the shielding gas is a mixed gas comprising 90 vol% or more of CO2 relative to a total volume, and wherein a polarity of the a welding wire side of the gas shielded arc welding wire is negative.
However, Ikeda teaches wherein the shielding gas comprises 100 vol% CO2 ([0011]shield gas of 100 volume% CO2), or the shielding gas is a mixed gas comprising 90 vol% or more of CO2 relative to a total volume ([0011] shielding gas containing 60% by volume or more of CO2), and wherein a polarity of the a welding wire side of the gas shielded arc welding wire is negative ([0010] welding steel wire as the negative pole).
It would have been obvious to have modified Hirata to incorporate the teachings of Ikeda to have the shielding gas comprises 100 vol% CO2, or the shielding gas be a mixed gas comprising 90 vol% or more of CO2 relative to a total volume, and have a polarity of the welding wire side of the gas shielded arc welding wire be negative in order to all the cost of construction to be reduce ([0010]).

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (JP 07204885) and Ikeda (JP 2005246479) as applied to claims 6 and 12 above, and further in view of Barhorst (US 10300565).
Regarding claims 7 and 13, Hirarta and Ikeda teach the gas shielded arc welding method according to claim 6 and 12, but are silent on wherein the shielding gas is an inert gas comprising 100 vol% Ar or He, or the shielding gas is a mixed gas comprising 90 vol% or more of Ar or He relative to a total volume of the shielding gas.
However, Barhorst teaches the shielding gas is an inert gas comprising 100 vol% Ar or He (Col. 4 lines 55-63 shielding gas containing 100 vol% Ar), or the shielding gas is a mixed gas comprising 90 vol% or more of Ar or He relative to a total volume of the shielding gas (Col. 4 lines 55-63 shielding gas containing 90% Ar and 10% CO2; or 98% Ar and 2% O2).
Hirata, Ikeda, and Barhorst are considered to be analogous to the claimed invention because they are in the same field of welding wires. It would have been obvious to have modified Hirarta and Ikeda to incorporate the teachings of Barhorst to have the sheidling gas be an inert gas comprising 100 vol% Ar or He or be a mixed gas comprising 90 vol% or more of Ar or He in order to allow an arc between the metal-cored welding wire and the mill scaled steel workpiece (Barhorst Col. 1 lines 59-65).

Response to Arguments
Applicant's arguments filed 08/18/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments that Hirata does not teach “wherein mass% of O, S, and REM satisfies 0.1 <= O/S< =4.00 and 0.3 <= REM/(S+O)< =6.5, the range of O, S, and REM contents taught within Hirata, would satisfy the relationship using combinations of the minimum to maximum values of O, S, and REM of Hirata (Hirata [0019]). These values are changed to stabilize the droplets, concentrate the arc and control weld penetration. Varying the percentages of these values would change the stabilization and penetration of the weld. One would find the appropriate REM, O and S values for achieving the desired weld based on the application.
Regarding the applicant’s argument that Hirata and Ikeda are not analogous because elements teach away from each other, the elements of Ikeda relied on in the non-final rejections do not conflict or explicitly teach away from the elements used in Hirata, considering the ratio of the La to the Ce taught in Ikeda and the shielding gas of Ikeda (Ikeda [0018], [0010]). The excessive addition, in Paragraph [0040] of Hirata is in reference to Nb and V, not Y, La, and Ce.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        10/22/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761